J-S20015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: E.B., A MINOR                        IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: D.B., NATURAL MOTHER             No. 1590 WDA 2015




               Appeal from the Order September 28, 2015
           In the Court of Common Pleas of Allegheny County
          Orphans’ Court Division, at No(s): CP-02-AP-072-2015


IN RE: T.B.C., A MINOR                      IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: D.B., NATURAL MOTHER             No. 1595 WDA 1015




            Appeal from the Order Dated September 28, 2015
           In the Court of Common Pleas of Allegheny County
          Orphans’ Court Division, at No(s): CP-02-AP-073-2015


IN RE: C.S., Jr. a/k/a P.J., A MINOR         IN THE SUPERIOR COURT
                                                OF PENNSYLVANIA
J-S20015-16

APPEAL OF: D.B., NATURAL MOTHER                No. 1598 WDA 1015




                  Appeal from the Order September 28, 2015
              In the Court of Common Pleas of Allegheny County
          Orphans’ Court Division, at No(s): CP-02-AP-0000074-2015

BEFORE: PANELLA, J., OLSON, J., and PLATT*, J.

MEMORANDUM BY PANELLA, J.                             FILED JUNE 09, 2016

      In these consolidated appeals, D.B. (“Mother”) appeals the orders

entered on September 28, 2015, in the Court of Common Pleas of Allegheny

County, which involuntarily terminated her parental rights to her minor

daughters, T.B.C., born in July 2011, and E.B., born in October 2005, and to

her minor son, C.S., Jr., a/k/a P.J., born in March 2003 (“Children”). We

affirm.

      The trial court summarized the relevant facts and procedural history as

follows. Mother is the biological mother of T.B.C., E.B., and C.S., Jr. Mother

and Children have a long history with the Allegheny County Office of

Children, Youth and Families (“CYF”) dating back to October 2009, when

E.B. and C.S., Jr., initially came under the care of CYF. At that time, Neil

Rosenblum, Ph.D., conducted an individual evaluation of Mother and

interactional evaluations between Mother and E.B. and C.S., Jr., in March

2010. The trial court adjudicated E.B. and C.S., Jr., dependent on December



* Retired Senior Judge assigned to Superior Court.

                                    -   2 -
J-S20015-16

18, 2009, and they were placed in foster care. E.B. and C.S., Jr., were

returned to Mother’s care on August 26, 2011, and the case was closed on

January 4, 2012.

      On April 23, 2013, E.B., C.S., Jr., and T.B.C. came into the care of CYF

when Mother was incarcerated. CYF had found the house to be in deplorable

condition as it was littered with trash, and the stairs were broken, creating a

safety hazard. The whereabouts of the Children’s fathers was unknown, and

safety concerns with the home caused Children to be removed by an

Emergency Custody Order. Children were placed in foster care, and have

remained there.

      On May 8, 2013, the trial court found Children to be dependent and

ordered them to remain with their foster care placements. In addition, the

trial court ordered Mother to have a mental health evaluation and to follow

all recommendations. The trial court also ordered Mother to have monthly

contact visits while she was incarcerated, and to have liberal, supervised

visits at CYF’s office upon her release from jail.

      The first permanency review hearing was held on August 30, 2013.

The trial court found that Mother had achieved moderate compliance with

her permanency plan. Mother was ordered to continue with all of her Family

Service   Plan   (“FSP”)   Goals,   including   obtaining   appropriate   housing,

complying with random drug screens, signing releases to permit CYF to

obtain Mother’s mental health records, and to comply with judicial-related


                                      -   3 -
J-S20015-16

services provided through the Allegheny County Jail. Mother was granted

supervised visits of Children at the CYF offices.

      On December 4, 2013, the trial court found that Mother had minimal

compliance and progress with her FSP goals. Mother failed to attend the

hearing due to her incarceration. The trial court found that Mother continued

to be uncooperative with CYF, had not been consistent with her mental

health and drug and alcohol treatment, and had failed to secure permanent

housing. CYS also reported that Mother continued to display explosive

behaviors toward CYF workers and Children during supervised visits. The

court also ordered Mother and Children to have updated interaction in

evaluations with Patricia Pepe, Ph.D., licensed psychologist. Mother was

ordered to follow her FSP goals and to sign releases for services including

mental health and drug and alcohol treatment. The trial court ordered CYF

supervised visits to continue but could occur at neutral locations.

      Mother was once again not present at the March 14, 2014 permanency

review hearing due to her incarceration. The trial court found and ordered

that all matters were to remain status quo, but ordered CYF to schedule a

permanency planning meeting to discuss a goal change. The court also

scheduled a permanency review hearing for March 21, 2014, to afford

Mother the opportunity to testify via phone from jail.

      At   the   March   21,   2014       permanency   review   hearing,   Mother

participated by phone. The trial court reaffirmed its findings from the March


                                      -    4 -
J-S20015-16

14, 2014 hearing and ordered CYF to schedule interactional evaluations.

The court also ordered Mother to have contact visits with Children at the jail.

      On July 18, 2014, the trial court found that Mother was making

minimal progress toward the goal of reunification with Children. Mother was

at the Renewal Center, and Children remained in foster care.

      On December 5, 2014, CYF presented an emergency motion to

continue the scheduled termination proceedings. The trial court granted

CYF’s motion to continue the termination hearing, but proceeded to hear the

scheduled goal change and the permanency review hearing. The court found

that Mother had continued to make only minimal progress on her FSP goals,

which included that she obtain stable housing and continue mental health

treatment. The court noted that Mother had 15 appointments scheduled for

a mental health evaluation, and had failed to attend or call in advance to

cancel the appointments. The trial court also ordered that the goal be

changed to adoption since Children had been out of Mother’s care for 19 out

of the past 22 months.

      On March 4, 2015, the court again found that Mother had not complied

with her FSP goals and had made no progress to reunify with Children.

Mother again failed to attend the hearing or participate by phone. Despite

Mother’s failure to attend court or visit Children, CYF was ordered to provide

Mother with transportation to any necessary appointments and to contact

Mother to set up a visitation schedule with Children.


                                    -   5 -
J-S20015-16

      On April 9, 2015, CYF filed petitions to terminate the parental rights of

Mother. On April 10, 2015, the trial court found that Mother continued to

have minimal compliance and progress with her FSP goals. The court

ordered Mother to comply with her FSP goals. Mother continued to not visit

with Children.

      At the permanency hearing on August 12, 2015, the trial court found

that Mother continued to be minimally compliant with her permanency plan.

Mother also failed to provide CYF with documentation to verify that she is

currently in mental health treatment or that she has her own housing. The

court ordered that Children’s visits with Mother be reduced to just once a

month. Mother was not visiting Children.

      CYF moved to terminate Mother’s parental rights. Following the

termination hearings of September 2, 2015, and September 16, 2015, the

trial court granted CYF’s petitions for involuntary termination of Mother’s

rights on September 28, 2015, as the trial court found that CYF had met its

burden of proof by clear and convincing evidence that grounds for

termination of Mother’s parental rights existed under 23 Pa.C.S.A. §

2511(a)(2), (5), and (8), and that the termination of Mother’s rights met the

needs and welfare of the Children pursuant to 23 Pa.C.S.A. § 2511(b).

      These timely appeals followed. This Court consolidated the appeals sua

sponte. Mother raises one issue on appeal: “Did the trial court abuse its

discretion and/or err as a matter of law in concluding that the termination of


                                    -   6 -
J-S20015-16

Natural Mother’s parental rights would best serve the needs and welfare of

the child of [Children] pursuant to 23 Pa. C.S.A. § 2511(b)?” Mother’s Brief

at 4.

        We review the appeal from the termination of parental rights in

accordance with the following standard.

               [A]ppellate courts must apply an abuse of discretion
        standard when considering a trial court’s determination of a
        petition for termination of parental rights. As in dependency
        cases, our standard of review requires an appellate court to
        accept the findings of fact and credibility determinations of the
        trial court if they are supported by the record. If the factual
        findings are supported, appellate courts review to determine if
        the trial court made an error of law or abused its discretion. As
        has been often stated, an abuse of discretion does not result
        merely because the reviewing court might have reached a
        different conclusion. Instead, a decision may be reversed for an
        abuse of discretion only upon demonstration of manifest
        unreasonableness, partiality, prejudice, bias, or ill-will.

              [T]here are clear reasons for applying an abuse of
        discretion standard of review in these cases. We observed that,
        unlike trial courts, appellate courts are not equipped to make the
        fact-specific determinations on a cold record, where the trial
        judges are observing the parties during the relevant hearing and
        often presiding over numerous other hearings regarding the child
        and parents. Therefore, even where the facts could support an
        opposite result, as is often the case in dependency and
        termination cases, an appellate court must resist the urge to
        second guess the trial court and impose its own credibility
        determinations and judgment; instead we must defer to the trial
        judges so long as the factual findings are supported by the
        record and the court’s legal conclusions are not the result of an
        error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (2012) (citations omitted).




                                      -   7 -
J-S20015-16

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     In this case, the trial court terminated Mother’s parental rights

pursuant to Section 2511(a)(2), (5), (8), and (b). On appeal, Mother does

not present any argument with respect to Section 2511(a). Thus, any

challenge to Section 2511(a) is waived, and we need only consider whether

the court abused its discretion by terminating Mother’s parental rights

pursuant to Section 2511(b). See In re W.H., 25 A.3d 330, 339 n.3 (Pa.

Super. 2011). Section 2511(b) provides as follows.

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

     The requisite analysis requires us to focus

     on whether termination of parental rights would best serve the
     developmental, physical, and emotional needs and welfare of the
     child. Intangibles such as love, comfort, security, and stability
     are involved in the inquiry into the needs and welfare of the
     child. In addition, we instructed that the trial court must also
     discern the nature and status of the parent-child bond, with
     utmost attention to the effect on the child of permanently
     severing that bond. However, in cases where there is no

                                   -   8 -
J-S20015-16

      evidence of a bond between a parent and child, it is reasonable
      to infer that no bond exists. Accordingly, the extent of the bond-
      effect analysis necessarily depends on the circumstances of the
      particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations and

internal quotation marks omitted).

      Here, the trial court concluded that the termination of Mother’s

parental rights would be in Children’s best interest. We agree.

      The court had always recognized that a bond existed between Mother

and Children. Children were bonded to Mother and are comfortable with her.

However, after a review of the record and the evidence presented at the

hearing, trial court concluded that the termination of Mother’s parental rights

would be in Children’s best interest.

      “[T]he mere existence of a bond or attachment of a child to a parent

will not necessarily result in the denial of a termination petition.” In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013). “Common sense dictates that courts

considering termination must also consider whether the children are in a

pre-adoptive home and whether they have a bond with their foster parents”

Id. at 268 (citation omitted). In weighing the bond considerations pursuant

to section 2511(b), “courts must keep the ticking clock of Childhood ever in

mind.” Id. at 269. “Children are young for a scant number of years, and we

have an obligation to see to their healthy development quickly. When courts

fail . . . the result, all too often, is catastrophically maladjusted children.”

Id.

                                     -   9 -
J-S20015-16

      In this case, Mother quit cooperating with everyone involved with

Children, blamed “the system,” and refused to visit Children. The trial court

found that nothing close to a true mother-child relationship exists, and has

not existed for over a year because of Mother’s unwillingness to visit

Children and continue any beneficial relationship she may have had with

Children. The court also found that Mother quit attending court hearings for

almost a year prior to the termination hearing. The trial court noted that

Mother’s choice not to visit Children made it obvious that she placed her own

distorted worldview or behavioral needs ahead of the best interests and

welfare of Children.

      In addition, the trial court found that Mother has a long history of

untreated   mental     health   problems.   Evidence   showed   that   Mother

experienced severe mental problems, which significantly interfere with her

ability to function in society or parent Children. Dr. Neil Rosenblum opined

that “Mother’s anti-social behavior, her extreme messages of detachment

from society, or people of various racial and cultural backgrounds, has been

self-defeating and detrimental to the well-being of her children.” N.T.,

Termination Hearing, 9/2/15, at 35.

      The trial court also found that Mother was unable to provide Children

with a stable and secure home for the past 28 months. Mother had nine

different mailing addresses since May 2013, which did not include that time

that Mother was incarcerated. The record shows that Mother continued to


                                    -   10 -
J-S20015-16

commit criminal acts that resulted in her being incarcerated for 11 out of the

28 months that Children have been in foster care. Thus, the trial court found

that Mother’s inability to keep from being incarcerated negatively impacted

the developmental, physical and emotional needs, and welfare of Children.

      The   trial   court   also   considered     Children’s   current   pre-adoptive

placement by CYF as a positive factor in its finding that the termination of

Mother’s parental rights is in the best interest of Children and would meet

their developmental, physical and emotional needs and welfare. E.B. and

T.B.C. are in a treatment foster home and have resided with their foster

mother, K.W., for a period of two years. The trial court found E.B.’s and

T.B.C’s placement to be in a safe and secure pre-adoptive home. In addition,

C.S., Jr., was also placed in a safe and secure pre-adoptive foster home.

      Mother has done little to remedy the conditions that led to the removal

of the Children. The foster families provide stable homes and security for the

Children. Thus, the trial court found ample clear and convincing evidence to

affirm the decision of the trial court terminating the parental rights of Mother

pursuant to 23 Pa.C.S.A. § 2511(b).

      Orders affirmed.



Judgment Entered.




                                       -   11 -
J-S20015-16

Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/9/2016




                          -   12 -